DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the inner periphery of the cylindrical portion of the interposed substrate" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (JPH10323860) [hereinafter Hotta].
	Hotta discloses a marker mounting unit (molded product; Figs. 1-2) comprising an upper substrate (substrate 2), and a lower substrate (substrate 3), wherein the marker mounting unit is a laminate in which the upper substrate is stacked on the lower substrate (Figs. 1-2), the upper substrate has a through hole (holes 6 and 7), the lower substrate has a bump (piece 5) serving as a detection reference portion at a position corresponding to the through hole of the upper substrate, the bump of the lower substrate is inserted into the through hole of the upper substrate (Fig. 1), and in the laminate, an upper surface of the bump of the lower substrate is positioned at the same height as an upper surface of the upper substrate (Fig. 1).
	Regarding claim 2, Hotta discloses the upper substrate (substrate 2) being stacked directly on the lower substrate (substrate 3), and there is no gap or no detectable gap between an outer periphery of the bump (piece 5) of the lower substrate and an inner periphery of the through hole (hole 6 and 7) of the upper substrate (Fig. 1).
	Regarding claim 3, Hotta discloses the upper substrate being a transparent substrate (paragraphs [0003] and [0014]).
	Regarding claim 4, Hotta discloses the upper surface of the bump of the lower substrate being formed of a colored member (paragraphs [0003], [0009-0010] and [0014]).

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2001/137277) [hereinafter Ito].

	Regarding claim 2, Ito discloses the upper substrate (substrate 7) being stacked directly on the lower substrate (substrate 2), and there is no gap or no detectable gap between an outer periphery of the bump (projection 3) of the lower substrate and an inner periphery of the through hole (hole 10) of the upper substrate (Fig. 6).
	Regarding claim 4, Ito discloses the upper surface of the bump of the lower substrate being formed of a colored member (Fig. 11).
	Regarding claim 5, Ito discloses an interposed substrate (Figs. 5-6, substrate 8), wherein in the laminate, the interposed substrate is disposed between the lower substrate (substrate 2) and the upper substrate (substrate 9), the interposed substrate has a through hole (hole 10) at a position corresponding to the through hole of the upper substrate (Fig. 5), and the bump (projection 3) of the lower substrate is inserted into the through hole of the interposed substrate and the through hole of the upper substrate (Fig. 6).
Regarding claim 9, Ito discloses the upper substrate (substrate 9) being stacked directly on the lower substrate (substrate 2) with the interposed substrate (substrate 8) interposed therebetween, and there is no gap or no detectable gap between an outer periphery of the bump 

Allowable Subject Matter
Claims 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach or suggest the distinct limitations recited in dependent claims 6-8 and 10-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781